DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application repeats a substantial portion of prior Application No. 16/782,849, filed 01/27/2020. Applicant is given benefit of the filing date of the prior application, as the disclosure of at least the cancellation of a delivery of package and response thereof is not presented in any of the earlier filed prior applications.

Specification
The disclosure is objected to because of the following informalities: ¶10 and ¶74 provide different descriptions for Fig. 4.  
Appropriate correction is required.

Claim Objections
Claims 1 and 8 objected to because of the following informalities:  the limitation “the delivery request” lacks antecedent basis and should be amended to read “a delivery request”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: air traffic control system in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 7, it is indeterminate as to whether the delivery of the package is to be cancelled or to be continued as the instant claim is directed towards continuing the delivery when the delivery location is changed whereas claim 5, of which the instant claim is dependent upon, is directed towards cancelling the delivery when the delivery location is changed. However for purposes of examination the claim will be interpreted as being dependent upon claim 1.
Re claim 14, it is indeterminate as to whether the delivery of the package is to be cancelled or to be continued as the instant claim is directed towards continuing the delivery when the delivery location is changed whereas claim 12, of which the instant claim is dependent upon, is directed towards cancelling the delivery when the delivery location is changed. However for purposes of examination the claim will be interpreted as being dependent upon claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 8, 10, 11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Studnicka (US 2017/0286892 A1).
Re claim 1, Studnicka discloses a drone method for package pickup and delivery (see at least Fig. 3), comprising: 
in an air traffic control system configured to manage Unmanned Aerial Vehicle flight in a geographic region, communicating to one or more UAVs over one or more wireless networks (see at least ¶22 for wireless communication between server device 102 and client devices 104, 106; see at least ¶30 for client devices 104, 106 may be UAV); 
directing a UAV to deliver the package to a delivery location, wherein the air traffic control system provides a flight plan to the UAV based on the delivery request (see at least operation 306 and 307 in Fig. 3 for delivery of package); and 
directing the UAV, in transit to deliver the package, to cancel delivery of the package and perform one of (1) return the package to a location where the UAV originally picked up the package and 

Re claim 3, Studnicka further discloses wherein directing the UAV to cancel the delivery of the package is based on the delivery of the package being delayed (see at least ¶61-62 for instructing UAV to wait at charging station in response to weather conditions and cancelling delivery if weather does not change for threshold period of time).

Re claim 4, Studnicka further discloses the air traffic control system determining that the delivery of the package cannot be completed in a current flight of the UAV based on the package being delayed (see at least ¶61-62 for instructing UAV to wait at charging station in response to weather conditions and cancelling delivery if weather does not change for threshold period of time; the current flight would comprise a first part of the flight to the charging station and a second part of the flight to the delivery location wherein the second part of the flight cannot be completed due to weather conditions).

Re claim 8, Studnicka discloses a drone air traffic control system (server 102) comprising: 
a processor and a network interface communicatively coupled to one another (processing module 114 and communication module 112); and 
memory storing instructions (data storage module 116) that, when executed, cause the processor to: 
communicate to one or more Unmanned Aerial Vehicles over one or more wireless networks (see at least ¶22 for wireless communication between server device 102 and client devices 104, 106; see at least ¶30 for client devices 104, 106 may be UAV), wherein the one or more UAVs are configured to 
direct a UAV to deliver the package to a delivery location, wherein the air traffic control system provides a flight plan to the UAV based on the delivery request (see at least operation 306 and 307 in Fig. 3 for delivery of package); and 
direct the UAV, in transit to deliver the package, cancel delivery of the package and perform one of (1) return the package to a location where the UAV originally picked up the package and (2) deliver the package to an updated delivery location (see at least ¶87 for return package or deliver to nearby warehouse when delivery is cancelled in middle of delivery).

Claim 10 is rejected for similar reasons as claim 3 above.

Claim 11 is rejected for similar reasons as claim 4 above.

Re claim 15, Studnicka discloses an unmanned aerial vehicle (see at least ¶30 for client devices 104, 106 may be UAV) for delivering a package, the UAV comprising: 
hardware and antennas adapted to communicate with one or more wireless networks (communication interface 132, 142; it is inherent that an antenna is required for wireless communication); 
a processor communicatively coupled to the hardware and antennas (processor 134, 144); and 
memory storing instructions (data storage 136, 146) that, when executed, cause the processor to: 
communicate with an air traffic control system via one or more wireless networks; 

pick up the package at a pickup location for delivery of the package to a delivery location based on instructions received from the air traffic control system (see at least ¶10 for pick up package for loading; see at least operation 306 and 307 in Fig. 3 for delivery of package); and 
perform one of (1) return the package to a location where the UAV originally picked up the package and (2) deliver the package to an updated delivery location based on instructions received from the air traffic control system while in transit to deliver the package (see at least ¶87 for return package or deliver to nearby warehouse when delivery is cancelled in middle of delivery).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Studnicka.
Re claim 2, Studnicka is not explicit regarding wherein canceling the delivery of the package includes providing the UAV an updated flight plan over the one or more wireless networks.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Studnicka to provide a flight plan for returning the package or delivering to a nearby warehouse when the delivery is cancelled in the middle of a delivery since a flight plan is initially provided for delivering the package to the delivery location and an updated flight plan would be required in order to modify the flight.

Claim 9 is rejected for similar reasons as claim 2 above.

Re claim 16, Studnicka further teaches wherein the memory storing instructions that, when executed, further cause the processor to: 
perform the one of (1) return the package to the location where the UAV originally picked up the package and (2) deliver the package to the updated delivery location based on the updated flight plan (see at least ¶87 for return package or deliver to nearby warehouse when delivery is cancelled in middle of delivery).
Studnicka is not explicit regarding receive an updated flight plan from the air traffic control system.
However, Studnicka teaches providing a flight plan for delivering the package to the delivery location (see at least operation 306 in Fig. 3 and updating routes in ¶57)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the instructions of Studnicka to receive a flight plan for returning the package or delivering to a nearby warehouse when the delivery is cancelled in the middle of a delivery since a flight .

Claims 5-7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Studnicka in view of Brooks (US 2018/0299892 A1).
Re claim 5, Studnicka is silent regarding wherein directing the UAV to cancel the delivery of the package is based on the delivery location being changed while the UAV is in transit to deliver the package.
However, Brooks teaches wherein directing the UAV to cancel the delivery of the package is based on the delivery location being changed while the UAV is in transit to deliver the package (see at least ¶67-69 for drop off point changed and cancel delivery as drone not granted permission to center due to sensed severe weather conditions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Studnicka with the features taught by Brooks in order to allow cancelling of a delivery package due to a change in operating conditions when the delivery location has changed.

Claim 12 is rejected for similar reasons as claim 5 above.

Re claim 6, Studnicka further teaches directing the UAV to return the package to the location where the UAV originally picked up the package when an order is cancelled (see at least ¶87 for return package or deliver to nearby warehouse when delivery is cancelled in middle of delivery).
Brooks further teaches determining that the delivery of the package cannot be completed during a current flight of the UAV based on the delivery location being changed (see at least ¶67-69 for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Studnicka with the features taught by Brooks in order to allow cancelling and return of a delivery package due to a change in operating conditions when the delivery location has changed.

Claim 13 is rejected for similar reasons as claim 6 above.

Re claim 7, Studnicka is silent regarding determining that the delivery of the package is completable during a current flight of the UAV based on the delivery location being changed and directing the UAV to deliver the package to the updated delivery location. 
However, Brooks teaches determining that the delivery of the package is completable during a current flight of the UAV based on the delivery location being changed and directing the UAV to deliver the package to the updated delivery location (see at least ¶67-69 for drop off point changed and cancel delivery as drone not granted permission to center due to sensed severe weather conditions, therefore one of ordinary skill in the art could conclude that if the drop off point changed and there was no detected severe weather conditions then the package will be delivered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Studnicka with the features taught by Brooke in order to continue delivery of a package to a secondary location sans severe weather conditions.

Claim 14 is rejected for similar reasons as claim 7 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666